Plaintiff in error, Harry Adams, was convicted on a charge that he did, in Tulsa county, April 27, 1925, sell who pints of whisky to one W.D. Olkenden for the sum of $5.50. The jury failed to agree upon the punishment. Motion for new trial was filed and overruled, and the court sentenced him to be confined in the county jail for 60 days and to pay a fine of $100. The judgment and sentence was rendered October 12, 1925. An appeal therefrom was taken by petition in error with case-made filed in this court January 23, 1926. No briefs have been filed, and no appearance made in behalf of the plaintiff in error in this court.
An examination of the record discloses that the allegations of the information are supported by the testimony of three witnesses, claiming to have witnessed the sale and delivery of the whisky in question. As a witness in his own behalf, the defendant denied the sale, and was corroborated by another witness, who claimed to be present at the time the officers claimed that the sale was made.
In cases of this kind, we do not consider it the duty *Page 377 
of this court to examine the record, to determine whether or not the trial court erred in the admission or rejection of testimony. We have examined the information and the instructions of the court, and we have discovered no error which would warrant a reversal of the judgment.
The judgment must therefore be affirmed; and it is so ordered.
EDWARDS and DAVENPORT, JJ., concur.